PARKER, J.
An examination of the argument of the appellants discloses that all of the questions discussed, involving the merits, were passed upon by this court in Vinegar Co. v. Schlegel, 67 Hun, 356, 22 N. Y. Supp. 407. Their further consideration at thisi time we deem unnecessary.
Appellants’ contention that the plaintiff failed to prove its incorporation under the laws of the state of Illinois, because the certificate of its secretary of state to such effect was not exemplified, as required by section 906, U. S. Rev. St., is without force. Section 27, c. 32, of the Revised Statutes of the State of Illinois reads as follows:
“Certified Copy of Charter Evidence. The certified copy of any articles of incorporation, and changes thereof, together with all indorsements thereon, under the great seal of the state of Illinois, shall be taken and received in all courts and places as prima facie evidence of the facts therein stated.”
This certificate is under the great seal of the state of Illinois, and therefore receivable in evidence by the courts of that state as prima facie evidence of the facts therein stated. By chapter 311, Laws *6331877, it is provided that such certificates shall he received by the courts of this state with the same force and effect, in all respects, as prima facie evidence, as in the state from which the certificate comes. The judgment should be affirmed, with costs. All concur.